November 14, 1938. The opinion of the Court was delivered by
We have studied the record in this case with painstaking care, giving especial attention to the questions presented by the appeals and the contentions of counsel thereabout. The matter was heard on circuit by his Honor, Judge Lide, who disposed of these several questions to the entire satisfaction of this Court. The reasons given in his decree fully sustain the conclusions reached by him. We find no error as complained of.
The order appealed from, which will be reported, is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness. *Page 443